Title: From Thomas Jefferson to Etienne Lemaire, 30 August 1806
From: Jefferson, Thomas
To: Lemaire, Etienne


                        
                            Dear Sir
                            
                            Monticello Aug. 30. 06.
                        
                        The debt to Marast for the candles had entirely escaped me. I have desired mr Jefferson at Richmond to remit
                            it to him immediately. Mr. Short is very unwell at Philadelphia, & is likely to continue so for some time, and has a
                            great desire to have some of my wine of Cahusac. it is the barrel of 45. gallons which arrived in May or June, by the way
                            of Alexandria where mr Barnes paid the duties, and I believe it still remains in cask to fine itself. be so good as to
                            draw off a dozen bottles of it, pack them in a box with a dozen bottles of my Margaux Bourdeaux, & send them to mr
                            Short by the first vessel bound to Philadelphia. mr Short asks the favor of mr Barnes to assist in procuring it the
                            first passage possible to Philadelphia. Accept my best wishes for your health & happiness.
                        
                            Th: Jefferson
                            
                        
                    